Sien-do uno de los motivos de la moción solicitando la desestima-ción de la apelación contra la aprobación de un memorándum *973de costas, que los autos no contienen la sentencia final que impuso la condena de costas, y no constando, en efecto, diclia sentencia en la transcripción que se lia elevado ante esta corte, y vistos los casos de Compañía Azucarera del Toa v. Galán et al., 30 D. P. R. 199, y M. Santini & Co. v. Santini, 32 D. P. R. 718, se declaró con lugar la moción y se desestimó el recurso-